UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2203


WILLETTE WILKINS,

                Plaintiff - Appellant,

          v.

JEH JOHNSON, Secretary Department of Homeland            Security;
TRANSPORTATION SECURITY ADMINISTRATION, Agency,

                Defendants - Appellees,

          and

JANET NAPOLITANO, Secretary Department of Homeland Security;
STEVE TAPPER, TSAs Lawyer,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      Solomon Blatt, Jr., Senior
District Judge. (2:13-cv-02965-SB)


Submitted:   January 15, 2015               Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willette Wilkins, Appellant Pro Se.     Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Willette       Wilkins         appeals     the   district          court’s      order

adopting       the    magistrate         judge’s        recommendation           and    dismissing

her complaint alleging disability discrimination for failure to

state a claim.              See Fed. R. Civ. P. 12(b)(6).                         On appeal, we

confine    our       review       to    the    issues      raised         in    the    Appellant’s

brief.     See 4th Cir. R. 34(b).                      Because Wilkins’ informal brief

does     not     challenge             the    basis      for        the        district      court’s

disposition,          Wilkins      has       forfeited      appellate            review      of   the

court’s order.             Accordingly, we deny Wilkins’ motion to schedule

oral   argument        and    affirm         the   district         court’s       judgment.        We

dispense       with        oral    argument        because          the        facts   and    legal

contentions          are    adequately        presented        in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                          AFFIRMED




                                                   3